United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.E., Appellant
and
NATIONAL ARCHIVES & RECORDS
ADMINISTRATION, St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1116
Issued: November 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 5, 2008 appellant filed a timely appeal from decisions of the Office of
Workers’ Compensation Programs dated May 1, 2007 and January 4, 2008 that denied her claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained
bilateral shoulder injuries causally related to her federal employment.
FACTUAL HISTORY
On January 23, 2007 appellant, then a 54-year-old human resources assistant, filed an
occupational disease claim, alleging that her job required overhead lifting, reaching and pulling
that caused bilateral shoulder conditions. She did not stop work. In support of her claim,
appellant submitted reports from Dr. David W. Irvine, a Board-certified orthopedic surgeon,
dated August 3 to November 29, 2006. He noted her complaints, physical findings and results of

a magnetic resonance imaging (MRI) scan. Dr. Irvine diagnosed left shoulder impingement
syndrome with rotator cuff tear and right shoulder rotator cuff tendinitis. He advised that, while
her work was sedentary, she performed repetitive overhead work with binders which “definitely
could be contributing to her problems.”
By letter dated March 26, 2007, the Office informed appellant of the evidence needed to
establish her claim. On April 10, 2007 Dr. Irvine reiterated his diagnoses and conclusions.1 In
an April 20, 2007 letter, appellant stated that placing reference materials in binders was critical
to performing her job and that she did not move them down from an overhead position until
November 2006.
By decision dated May 1, 2007, the Office denied appellant’s claim, found that the
evidence was insufficient to establish that the events occurred as alleged and that the medical
evidence did not provide a definite opinion regarding the cause of her diagnosed shoulder
condition.
On May 30, 2007 appellant requested a hearing. In a May 22, 2007 report, Dr. Irvine
noted that he was treating her for bilateral shoulder problems. He stated that, beginning in
October 2000, her job required her to lift notebooks weighing approximately five pounds from
overhead and that her work led to her current complaints.
At the hearing held on October 11, 2007, appellant testified that she was still working and
described her job duties. In order to improve her error rate, beginning in October 2000 for about
two hours daily, she had to reach above her head to retrieve reference binders, for daily
reference.
In a January 4, 2008 decision, an Office hearing representative modified the prior
decision to accept that appellant performed overhead lifting in her job. However, the medical
evidence was insufficient to establish that her bilateral shoulder conditions were causally related
to her federal employment.2
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. Regardless of whether

1

The record includes an October 9, 2006 MRI scan of the left shoulder that demonstrated a partial thickness tear,
and a December 8, 2006 right shoulder MRI scan that was negative for a rotator cuff tear.
2

The Board notes that the case caption of the January 4, 2008 decision contains incorrect information about
appellant’s employer and hearing information.
3

5 U.S.C. §§ 8101-8193.

2

the asserted claim involves traumatic injury or occupational disease, an employee must satisfy
this burden of proof.4
Office regulations define the term “occupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.5 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.6
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.7 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.8 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.9
ANALYSIS
The Board finds that appellant did not establish that her bilateral shoulder condition was
caused by or contributed to employment factors. The record establishes that appellant reached
for binders that she kept overhead and placed these at desk level. The Board, finds however, that
the medical evidence of record lacks sufficient rationale to explain how her work caused or
aggravated her bilateral shoulder conditions. On August 3, 2006 Dr. Irvine diagnosed left
shoulder impingement syndrome with rotator cuff tear and right shoulder rotator cuff tendinitis.
As a history noted that appellant did “a lot” of overhead work which could be contributing to her
condition. The Board notes that Dr. Irvine’s opinion on casual relation is speculation in nature.
4

Gary J. Watling, 52 ECAB 278 (2001).

5

20 C.F.R. § 10.5(ee).

6

Solomon Polen, 51 ECAB 341 (2000).

7

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

Id.

9

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

Although, he subsequently provided a more detailed description of her overhead work, the
physician failed to elaborate on how lifting binders caused or contributed to her diagnosed
condition.
To be considered rationalized medical evidence, a physician’s opinion must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
claimant.10 Dr. Irvine’s opinion on casual relationship is of diminished probative value and
insufficient to establish that appellant’s bilateral shoulder conditions were caused by her
employment factors.11
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
bilateral shoulder conditions were caused by employment factors.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 4, 2008 is affirmed.
Issued: November 12, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
10

E.A., 58 ECAB ____ (Docket No. 07-1145, issued September 7, 2007).

11

Id.

4

